DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2020 was filed after the mailing date of 3/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "based on the portion of the stored subframes being determined to not comprise the second ROI".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 11, 14-16, 18-22, 24, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moed et al (US20100200660).
Regarding claim 1, Moed discloses an image processing method (fig. 11) comprising: 
acquiring information of a first region of interest (ROI) in a first frame (1134 in fig. 11, para. [0116], The ROI tracking step 1134, in an embodiment, assumes that there is one candidate ROI in the image, and uses that ROI's center in succession of stored images to estimate direction, speed and acceleration of the ROI as a result of the scanning appliance/pixel array 208 being moved with respect to the ID, or vice versa--or both the ID and pixel array 208 being moved with respect to each other); 
estimating information of a second ROI in a second frame that is received after the first frame, based on the acquired information of the first ROI (para. [0116]-[0117], 
sequentially storing, in a memory (para. [0057], [0090], one or more image memory devices 414 are configured to store image data of an image; It also stores intermediate results of processing, such as ROI information and extracted features), subframes that are a portion of the second frame, each of the subframes being a line of the second frame (para. [0111], The row-processing steps 1200 are employed to locate potential ID edges and bin these based on rotational orientation. As shown in step 1210, the process 1200 defines a rolling buffer within the memory 414 that stores N image rows); 
determining whether a portion of the stored subframes comprises the second ROI, based on the estimated information of the second ROI (para. [0118], the capture and readout can occur only in the area of the array associated with the predicted ROI (taking into account its predicted current position within the array's overall pixel field)); and 
based on the portion of the stored subframes being determined to comprise the second ROI, processing the portion of the stored subframes (para. [0118], Dynamic feature extraction is used to more-accurately determine the relative angle and spacing of ID features (within the predicted ROI) with respect to each other so that the chance of a false ID reading is reduced).


Regarding claim 2, Moed discloses an image processing method wherein the information of the first ROI comprises any one or any combination of position information of the first ROI, size information of the first ROI, and shape information of the first ROI (para. [0106], The data transmitted includes, for example, the ROI position, size and orientation parameters).


Regarding claim 4, Moed discloses an image processing method wherein the estimating of the information of the second ROI comprises setting the acquired information of the first ROI as the information of the second ROI (para. [0116]-[0117], tracking of one or more ROIs entails a decision as to whether the candidate ROI in each image frame has moved consistently in terms of distance and direction relative to a previous location; then the decision step 1136 branches to the BE sub-process 1120, delivering the parameters of the predicted ROI 1140 from memory 414).


Regarding claim 5, Moed discloses an image processing method wherein the estimating of the information of the second ROI comprises: 
adjusting the acquired information of the first ROI (para. [0116], The tracking process is operates relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view. The position of the ROI would be adjusted); and 



Regarding claim 6, Moed discloses an image processing method wherein the second frame follows the first frame (para. [0116], For example, where each ROI moves a similarly small amount between frames).


Regarding claim 7, Moed discloses an image processing method wherein the line of the second frame is either horizontal or vertical (para. [0111], image rows).


Regarding claim 8, Moed discloses an image processing method wherein the sequentially storing of the subframes comprises accumulating the subframes on a region that is pre-allocated in the memory (para. [0111], across M rows (i.e. vertically), step 1229 sums the contents of each orientation bin vertically).


Regarding claim 10, Moed discloses an image processing method further comprising shifting a first logic value in a shift register corresponding to the second frame, every time one of the subframes is stored (para. [0126], the VSoC can include a 


Regarding claim 11, Moed discloses an image processing method wherein the processing of the portion of the stored subframes comprises: 
tracking the second ROI, based on the portion of the stored subframes (para. [0116], Note that in alternate embodiments ROI tracking can be employed where there exists more than one ROI candidates in an image, with appropriate mechanisms to distinguish and track each ROI separately); and 
updating the information of the second ROI, based on a result of the second ROI being tracked (para. [0116], The tracking process is operates relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view (which can be represented by the overall pixel array or a subset thereof)).


Regarding claim 14, the limitations are rejected with respect to claim 1.





Regarding claim 16, the claim recites similar subject matter as claim 2 and is rejected for the same reasons as stated above.


Regarding claim 18, the claim recites similar subject matter as claim 4 and is rejected for the same reasons as stated above.


Regarding claim 19, the claim recites similar subject matter as claim 5 and is rejected for the same reasons as stated above.


Regarding claim 20, the claim recites similar subject matter as claim 6 and is rejected for the same reasons as stated above.


Regarding claim 21, the claim recites similar subject matter as claim 7 and is rejected for the same reasons as stated above.


Regarding claim 22, the claim recites similar subject matter as claim 8 and is rejected for the same reasons as stated above.


Regarding claim 24, the claim recites similar subject matter as claim 10 and is rejected for the same reasons as stated above.


Regarding claim 25, the claim recites similar subject matter as claim 11 and is rejected for the same reasons as stated above.


Regarding claim 28, Moed discloses an image processing method wherein the processing of the portion of the stored subframes comprises: 
patching the portion of the stored subframes (para. [0116], The tracking process is operates relatively quickly, comparing the change in location of the center of the ROI between frames with respect to its position in the field of view (which can be represented by the overall pixel array or a subset thereof. It is unclear what patching encompasses. Therefore the change is interpreted to be patching); and 
tracking the second ROI, using the patched portion of the stored subframes (para. [0116], For example, where each ROI moves a similarly small amount between frames).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660) in view of Nijssen et al (US20210135753).
Regarding claim 3, Moed fails to teach an image processing method further comprising sequentially receiving the subframes, using a camera of a rolling shutter method.
However Nijssen teaches using a camera of a rolling shutter method to sequentially receive frames (abstract, With a rolling-shutter camera, each line captures a respective sample of the message and each frame captures a respective fragment of the message made up of a respective subsequence of the samples).



Regarding claim 17, the claim recites similar subject matter as claim 3 and is rejected for the same reasons as stated above.

Claims 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660) in view of Dominguez Castro et al (US20150365610).
Regarding claim 9, Moed fails to teach an image processing method further comprising storing line information of a subframe that is stored last among the subframes, every time one of the subframes is stored.
However Dominguez Castro teaches storing line information of a subframe that is stored last among the subframes every time one of the subframes is stored (para. [0159], the ROI storage means is configured to store a first value when the pixel is a first pixel belonging to ROI within a line of pixels and to store a second value, different from the first value otherwise, and the shift register is configured to perform the shifting a predetermined number of times).



Regarding claim 23, the claim recites similar subject matter as claim 9 and is rejected for the same reasons as stated above.


Claims 12, 13, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moed et al (US20100200660).
Regarding claim 12, Moed fails to explicitly teach an image processing method wherein the processing of the portion of the stored subframes comprises: 
masking a remaining subframe excluding the second ROI, in the second frame; and 
processing the second ROI, using the second frame in which the remaining subframe is masked.




Regarding claim 13, Moed fails to explicitly teach an image processing method further comprising, based on the portion of the stored subframes being determined to not comprise the second ROI, storing, in the memory, a next subframe that is a line of the second frame, as one of the stored subframes.
However, Moed does teach storing, in the memory, a next subframe that is a line of the second frame, as one of the stored subframes (para. [0111], As shown in step 1210, the process 1200 defines a rolling buffer within the memory 414 that stores N image rows. This provides a mechanism to eliminate areas that do not afford sufficient edge-like characteristics to be considered as potential texture for an ID). It would be obvious to store all subframes includes ones that do not comprise a second ROI. The motivation to do so would be to determine false readings (para. [0116]).


Regarding claim 26, the claim recites similar subject matter as claim 12 and is rejected for the same reasons as stated above.


Regarding claim 27, the claim recites similar subject matter as claim 13 and is rejected for the same reasons as stated above.

Related Art
The following prior art is considered relevant by the examiner:
Ben-Ari (US10037601) teaches a first ROI and a predicted ROI (col. 22 lines 49-59).
Chen et al (US20190332897) teaches determining multiple ROIs (fig. 5) based on features (fig. 8).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON VIET Q NGUYEN/           Primary Examiner, Art Unit 2663